Title: To George Washington from Robert Rogers, 14 December 1775
From: Rogers, Robert
To: Washington, George



Sir
Medford (Porters Tavern) [Mass.] Decemr 14. 1775

I sail’d from Gravesend the 4th of June last in a Merchant

ship bound to Baltimore in Maryland, which was at the time I came away the nighest passage I could get to Philadelphia, where I waited on the Gentlemen that compose the Continental Congress, in order to obtain ⟨their permit to set⟩tle my private Affairs, being much ⟨encumbered with de⟩bts, chiefly contracted in the province ⟨of New-York; in w⟩hich settlement my Brother Colonel James Rogers (who lives in the Province of New York about Twenty miles West of Connecticut River) was deeply concernd, being bound for me in several sums of money, which made it necessary for me to visit him in my way home—and for that purpose came by the way of New York & Albany, to my Brothers, & from thence to Portsmouth, to my Wife & Family (a pleasure long wishd for) having been Six Years in Europe—I have taken the earliest opportunity that would permit to come to this Town (where I arriv’d this morning) in order to lay before your Excellency the passport I receivd at Philadelphia from the Committee of Safety there; a Copy of which is transcrib’d at the Bottom of this Letter, together with the Minutes made thereon by the Committees of safety at New York & New Hampshire. I do sincerely entreat your Excellency for a continuance of that permission for me to go unmolested where my private Business may call me as it will take some Months from this time to settle with all my Creditors—I have leave to retire on my Half-pay, & never expect to be call’d into the service again. I love North America, it is my native Country & that of my Family’s, and I intend to spend the Evening of my days in it—I should be glad to pay you my respects personally, but have tho’t it prudent to first write you this Letter, & shall wait at this place for your Excellency’s commands. I am Sir your Excellency’s most Obedient & most Humble Servant

⟨Robert Rogers, Major⟩

